Citation Nr: 1016878	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to 
February 1975.  The Veteran died in September 2006.  The 
Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO, in pertinent part, denied 
the benefits sought on appeal.  Additionally, this decision 
notified the Appellant that her claim for accrued benefits 
had been denied, which she did not appeal.


FINDINGS OF FACT

1.  The Appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran died in September 2006; his death certificate 
indicated that the immediate cause of death was scleroderma.

3.  At the time of his death, the Veteran was in receipt of 
compensation for posttraumatic stress disorder (PTSD) rated 
as 10 percent disabling from July 2003. 

4.   The RO previously denied entitlement to service 
connection for scleroderma in April 2006 and August 2006.

5.  A disability of service origin did not produce or hasten 
the Veteran's death.
CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met. 38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

This appeal arises out of the Appellant's claim for service 
connection for the cause of the Veteran's death.  The 
Appellant argues that the Veteran was exposed to asbestos 
which caused interstitial lung disease (ILD), and ultimately 
his death.  See claim received in April 2007 & VA Form 9 
received in June 2008. 

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay DIC to such veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The law provides that 
service connection may be granted for disabilities resulting 
from a disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute, including 
cardiovascular disease, organic disorders of the neurological 
system, and diabetes mellitus, may be presumed to have been 
incurred in service if manifest within a certain prescribed 
time following service separation, usually to a degree of 10 
percent within the first post-service year.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The Board notes that VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 
13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods. 

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  Moreover, the risk of developing 
bronchial cancer is increased in current cigarette smokers 
who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the veteran, as a 
lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

At the time of his death, service connection was only in 
effect for PTSD.  The Board notes that the RO denied 
entitlement to service connection for scleroderma, including 
ILD and parenchymal lung disease, in April 2006 and August 
2006.  The RO found based on the evidence of record that 
scleroderma was not caused by or a result of asbestos 
exposure.  

The death certificate indicates that the Veteran died in 
September 2006 at the age of 57.  The coroner found that the 
immediate cause of death was scleroderma.  An autopsy was not 
performed.  

The Board has reviewed all the evidence in the claims file, 
which includes: the Appellant's contentions; the Veteran's 
service personnel and treatment records; the Veteran's death 
certificate; post-service VA and private treatment records; 
and reports of VA examination.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for the 
cause of the Veteran's death.  In this regard, though service 
connection was in effect for PTSD at the time of the 
Veteran's death, the Appellant does not maintain, nor does 
the evidence of record support such a finding, that PTSD 
contributed to the Veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  The Appellant also does not contend 
that scleroderma is the result of the Veteran's military 
service.  Instead, the appellant argues that the Veteran's 
death was caused by ILD as a result of asbestos exposure in 
service.  In her VA Form 9, the Veteran argues that asbestos 
exposure had not been sufficiently ruled out as a cause of 
death.  Unfortunately, the preponderance of the evidence is 
against a finding that the ILD is related to the Veteran's 
period of service or the cause of his death.  Additionally, 
the weight of the evidence is against a finding that the 
Veteran's death from scleroderma was related to asbestos 
exposure in service.  

The Veteran's service treatment records do contain treatment 
for sinus and chest congestion and dry skin, but are devoid 
of any evidence of lung disease, including asbestosis or an 
asbestos related lung disease, or a skin disease including 
scleroderma.  Chest x-rays taken in 1975 and 1976 were within 
normal limits.  Reports of medical examination in 1971, 1974, 
1975, and 1976 were similarly negative for either scleroderma 
or ILD.  In addition, there is no evidence of record that the 
Veteran developed scleroderma to a compensable degree within 
the year following his separation from active service 
(February 1975).  38 C.F.R. §§ 3.307, 3.309.  

Post-service, private medical records dated in 2004 first 
show treatment for scleroderma with lung involvement, 
systemic sclerosis, and interstitial pneumonitis.  An April 
2004 computerized tomography (CT) shows diffuse ground glass 
opacities with slightly nodular infiltrates in the bilateral 
lower lobes.  There was also some bronchiectasis, which was 
considered perhaps due to sequela of the Veteran's 
scleroderma.   A May 2004 chest x-ray showed bibasilar 
subsegmental atelectasis and mild pulmonary edema.  

Records from Barnes Jewish Hospital indicate the Veteran was 
admitted for acute respiratory failure.  Secondary diagnoses, 
included but were not limited to, systemic sclerosis with 
lung involvement, pneumonia, unspecified septicemia, systemic 
inflammatory response syndrome to infectious process with 
organ dysfunction, and ventilation pneumonitis

Treatment notes from Washington University School of Medicine 
indicate the Veteran was treated for scleroderma with skin, 
esophageal, and pulmonary involvement and ILD most likely 
non-specific interstitial pneumonitis (NSIP).  See treatment 
noted dated in July 2005.  A January 2005 entry noted that a 
chest CT showed prominent intra and inter lobular thickening 
with areas of ground glass opacities and some minor cystic 
type changes.  There was traction bronchiectasis.  The 
provider noted that little honeycombing was present.  The 
impression of the provider was the Veteran had diffuse type 
scleroderma with multiple manifestations including ILD.  

Dr. SKK of the Mayo Clinic noted in January 2005 that the 
Veteran had pulmonary fibrosis consistent with NSIP likely 
related to scleroderma.  The provider noted the Veteran had 
asbestos exposure during Navy service, but that radiographic 
reports had not shown evidence of asbestos plaques.  An 
October 2005 CT showed honeycombing suggesting interstitial 
fibrosis as well as pneumonitis.  There was also NSIP. 

In February 2006 a VA records review and opinion was 
undertaken.  The VA examiner opined that the Veteran's lung 
condition of scleroderma was not caused by or a result of 
asbestos exposure during service.  The examiner reasoned that 
there was no evidence to indicate that asbestos itself 
resulted in scleroderma.  Additionally, the examiner noted 
there was no indication there was an alternative diagnosis 
other than scleroderma itself.  The examiner further 
indicated that treatment notes of record specifically 
mentioned that no pleural plagues or other markers of 
potential asbestos exposure were found.  

A May 2006 letter from Dr. MC indicated the Veteran had 
scleroderma with pulmonary, gastrointestinal, and skin 
manifestations.  ILD was said to be the Veteran's primary 
respiratory problem.  Other comorbidities included primary 
cardiac disease, renal disease, and myopathy that complicated 
the condition.  Dr. MC opined that lung disease was the major 
detrimental process.  Dr MC indicated that scleroderma can 
cause ILD that could present as the Veteran's case, but that 
the Veteran did not undergo a lung biopsy to confirm because 
of his overall debilitation.  Thus, alternative diagnoses 
remained a consideration.  Dr. MC concluded that given the 
Veteran's "significant exposure" to asbestos while serving 
in the boiler room on the Navy ship USS Kitty Hawk; 
asbestosis was at least as likely as not the culprit for ILD.

The Appellant has not provided nor pointed to any probative 
medical evidence supporting her primary contention that 
asbestos exposure during military service, resulted in the 
Veteran's ILD and was a contributing factor in his death.  
The Appellant did not specifically contend that scleroderma, 
listed as the immediate cause of death, was related to his 
military service.  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack, supra.   Due to the lack 
thereof, the Appellant's claim must be denied on a direct 
basis as there is no evidence that a service related disease 
or injury caused the Veteran's death.  Moreover, the evidence 
does not establish the existence of scleroderma to a 
compensable degree within one year following his discharge 
from service.  

The Appellant has instead advanced arguments that the Veteran 
was exposed to asbestos while serving in the Navy, which 
caused ILD, and contributed to his death.  The Board has 
reviewed all the evidence delineated at the outset of the 
instant decision and finds that service-connection for the 
cause of the Veteran's death based on asbestos exposure is 
also denied.  

In the present case, service treatment records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  The Veteran's 
service personnel records do show that he served as an 
assistant and junior boiler officer between June 1972 and 
August 1974 aboard the USS Kittyhawk.  Even assuming that the 
Veteran was exposed to asbestos in service, the Veteran was 
not diagnosed with asbestosis during his lifetime or pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, cancers of the 
gastrointestinal tract, cancers of the larynx and pharynx, or 
cancers of the urogenital system (except the prostate) as a 
result of that exposure during the Veteran's period of active 
military service.  Notably, records from the Mayo Clinic in 
January 2005 show the Veteran had pulmonary fibrosis 
consistent with NSIP likely related to scleroderma.  The 
provider additionally noted that radiographic reports had not 
shown evidence of asbestos plaques.  The February 2006 VA 
examiner indicated that treatment notes of record 
specifically mentioned that no pleural plaques or other 
markers of potential asbestos exposure were found.  

For these very reasons, the Board also does not find Dr. MC's 
opinion as to asbestosis being the likely cause of the 
Veteran's ILD probative.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches, as is true of any evidence, the 
credibility and weight to the attached medical opinions are 
within the province of the Board).  

His statement is equivocal at best as the conclusion does not 
appear to be supported by objective medical evidence.  The 
Board bases its conclusion on the lack of objective evidence 
of record of a diagnosis of asbestosis or an asbestos related 
lung disease.  Additionally, the Board bases this on the 
doctor's own omission that scleroderma can cause ILD, which 
could present as the Veteran's case, but no lung biopsy was 
performed due to the Veteran's overall debilitation and thus, 
alternative diagnoses had to remain a consideration.  Thus, 
Dr. MC's opinion as to the etiology of the Veteran's ILD is 
too speculative and thus, not probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

However, the probative value of Dr. MC's opinion aside, ILD 
has not been shown to have been the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Additionally, despite Dr. MC indicating in May 2006 
that ILD was the Veteran's major detrimental process, there 
was no evidence that ILD contributed substantially or 
materially, combined to cause death, or that it aided or lent 
assistance to the production of the Veteran's death.  Id.  As 
noted above, the February 2006 VA examiner found no evidence 
that asbestos itself resulted in scleroderma, which was 
listed as the immediate cause of death.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Apellant's claim in correspondence sent to her in April 
2007.  This letter notified the Appellant of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claim and identified the 
Appellant's duties in obtaining information and evidence to 
substantiate her claim.   As the claim is being denied, 
notice pursuant to the Dingess decision is rendered moot.  

VA has also made reasonable efforts to assist the Appellant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence currently associated with the claims file consists 
of the Veteran's service treatment and personnel records, 
post-service VA and private medical records, reports of VA 
examination, and the Veteran's Death Certificate.  The 
Appellant has not identified any other evidence which has not 
been obtained.  Specifically, she denied having any further 
evidence to submit in support of her claim in May 2007.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit 


consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


